     6:20-cv-03619-TLW       Date Filed 08/17/21    Entry Number 37     Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

 Michael Thomas,                                Case No. 6:20-cv-03619-TLW

               PLAINTIFF

       v.
                                                                Order
 M. Prevost,

               DEFENDANT



      Plaintiff Michael Thomas, proceeding pro se, filed this civil action alleging

violations of his constitutional rights pursuant to 42 U.S.C. § 1983. ECF No. 1. The

matter now comes before the Court for review of the Report and Recommendation

(Report) filed by the magistrate judge to whom this case was assigned. ECF No. 34.

In the Report, the magistrate judge recommends that Plaintiff’s case be dismissed for

two reasons: (1) under Rule 41(b) for failure to prosecute due to his failure to respond

to Defendants’ motion for summary judgment, despite being informed of the potential

consequences of doing so; and (2) a review of the factual record and applicable law

provide a clear basis for granting Defendant’s motion for summary judgment.

Plaintiff did not file objections to the Report. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 200

                                            1
     6:20-cv-03619-TLW     Date Filed 08/17/21   Entry Number 37    Page 2 of 2




(4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report, which outlines the evidence of

record and sets forth a detailed factual and legal analysis as to why the motion for

summary judgment should be granted and why the case is subject to dismissal under

Rule 41(b). The Report sets forth the caselaw applicable to the analysis. For the

reasons stated by the magistrate judge, the Report, ECF No. 34, is ACCEPTED and

Defendant’s motion for summary judgment, ECF No. 22, is GRANTED. This action

is hereby DISMISSED.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

August 17, 2021
Columbia, South Carolina




                                         2
